COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA

RE: Docket Number 2021-CA-0561

Succession of Lucille Watts Patin, Pamela Sue Patin Quantz,
Charleen Patin Taylor, Rebel Kelley Caplinger, Denis Curtin
Kelley, II, Dorcas Marie Kelley, Kerry Watts Kelley, and
Patin-Kelley, LLC

~~ Versus = - 19th Judicial District Court
Breazeale, Sachse & Wilson, L.L.P., David M. Charlton and Case #: 666011
XYZ Insurance ("XYZ") East Baton Rouge Parish

On Application for Rehearing filed on 05/23/2022 by Breazeale, Sachse & Wilson, L.L.P., and David M. Charlton
Rehearing DE WZED

  

Mak h

J. Michael McDonald

ral

/
i
|

 

Page McClendon }

Allison H.,Penzato
Walter I. cau

— wore

 

 

nae JUN 2 2 2022

AS m))

Rodd Naquin, Clerk